Appeal from an order of the Supreme Court at Special Term, entered June 18, 1971 in Albany County, which granted plaintiffs’ motion for a new trial. The order granting a new trial must be reversed. The sole ground for the granting of a new trial was that more than 60 days had elapsed from final submission to decision, and that ground is not available any longer (cf. Civ. Prac. Act, § 442; CPLR 4213; Allied Scrap & Salvage Corp. v. State of New York, 26 A D 2d 880), and while the court does not lack the power to grant a new trial (CPLR 4403), it was an improper exercise of discretion to do so. Order reversed, on the law and the facts, without costs, and trial court ■directed to render a decision within 30 days from the date of the decision herein. Herlihy, P. J., Staley, Jr,,. Sweeney, Simons and Kane, JJ., concur.